       Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 1 of 54




Kristin A. VanOrman (7333)
Matt Harrison (13735)
STRONG AND HANNI
102 South 200 East, Suite 800
Salt Lake City, Utah 84111
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
kvanorman@strongandhanni.com
mharrison@strongandhanni.com

Attorneys for Defendant Weber County,
James H. Harvey, Kerry W. Gibson, and Charles J. Ebert


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION


 LAW OFFICE OF SAMUEL P. NEWTON,
 P.C. and SAMUEL P. NEWTON, an                       DEFENDANTS’ REPLY IN SUPPORT
 individual,                                           OF DEFENDANTS’ AMENDED
                                                    MOTION FOR SUMMARY JUDGMENT
        Plaintiffs,

 vs.

 WEBER COUNTY, a political subdivision of              Civil No.1:18-cv-00015 HCN-EJF
 the state of Utah; JAMES H. HARVEY,
 KERRY W. GIBSON, and CHARLES J.                         Judge Howard C. Nielson, Jr.
 EBERT, in their official and individual                Magistrate Judge Evelyn J. Furse
 capacities

        Defendant.

        Defendants Weber County, James H. Harvey, Kerry W. Gibson, and Charles J. Ebert

(collectively “Defendants” or “the County”), by and through their counsel of record, hereby

submit their Reply in Support of Defendants’ Amended Motion for Summary Judgment pursuant

to Rule 56 of the Federal Rules of Civil Procedure.




                                                i
            Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 2 of 54




                                                     Table of Contents
INTRODUCTION........................................................................................................................ iii

RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS ............................ iv

ARGUMENT ................................................................................................................................. 1

I.     PLAINTIFF’S FIRST AMENDMENT CLAIMS FAIL AS A MATTER OF LAW ....... 1

     A. Plaintiff’s Termination Resulted From Speech Made in His Official Capacity........... 2

       1. Whether Plaintiff’s statements were made pursuant to his official duties is a
       threshold matter. .................................................................................................................... 2

       2.     Plaintiff’s statements were made pursuant to his official duties. .............................. 3

       3. There is no genuine dispute of material fact concerning the statements the County
       considered in its termination of Plaintiff.............................................................................. 8

     B. Plaintiff Cannot Demonstrate an Inference Supporting the Remaining Essential
     Elements of the Garcetti/Pickering Analysis......................................................................... 13

       1.     Plaintiff’s statements were not on a matter of public concern. ................................ 13

       2.     Plaintiff’s interests are outweighed by the County’s interests in efficiency. .......... 18

       3. Plaintiff cannot show a reasonable inference that the County terminated his
       contract because of protected speech. ................................................................................ 19

       4. The County Would Have Terminated Plaintiff’s Contract in the Absence of Any
       Protected Conduct. ............................................................................................................... 22

II.         PLAINTIFF CANNOT SHOW A CIVIL CONSPIRACY .......................................... 23

III.        DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY ............................ 24

     A. Plaintiff’s Has not Shown the His Rights Were Clearly Established .......................... 24

     B. Plaintiff’s Claims for Equitable Relief Fail as Matter of Law. .................................... 27

CONCLUSION ........................................................................................................................... 29


                                                                       ii
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 3 of 54




                                        INTRODUCTION

       Plaintiff’s Memorandum in Opposition to Defendants’ Motion for Summary Judgment

(“Plaintiff’s Opp.”) argues that Defendants are not entitled to summary judgment on Plaintiff’s

First Amendment claims, under the Garcetti/Pickering analysis. Specifically, Plaintiff argues

that his statements were not made pursuant to his official duties, that they were on matter of

public concern, and that the County’s interests in promoting the efficiency of its public services

does not outweigh Plaintiff’s interests in his speech. Plaintiff also argues that his protected

speech was a motivating factor in his termination, and that Defendants’ would not have made the

same decision, minus the protected speech.

       First, there are no facts that support a reasonable inference that Plaintiff’s statements did

not occur pursuant to his official duties, representing Lovell under contract with the County.

Even if the Court finds that statements the County considered were not given as part of

Plaintiff’s official duties, he cannot show that those statements were a matter of public concern.

Plaintiff claims his statements addressed broader issues, but in the proper context the

misrepresentations were specific to his representation and akin to his regular duties. Furthermore,

the County’s interest in the efficiency of their services outweighed Plaintiff’s, considering that

his speech included knowingly false statements and disrupted the County’s its ability to find

qualified appellate counsel. Also, Plaintiff cannot meet his burden to show a motivating factor as

his unprotected speech occurred in court communications, pursuant to his representation. For

those reasons, the County also would have made the same decision without protected statements.

       Plaintiff’s claim for a civil conspiracy also fails as a matter of law, as he has failed to

show a conspiracy, which requires a specific agreement to deter attendance or cause injury.


                                                  iii
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 4 of 54




       Plaintiff also fails to show that Defendants’ are not entitled to qualified immunity, for

same reasons, above, and because he cannot show precedent that the Garcetti inquiry has been

applied in these particular circumstances to an independent contractor. Thus, even if the Court

finds that Plaintiff’s speech was protected, his rights were not clearly established at the time of

his termination and Defendants are entitled to qualified immunity. Finally, Plaintiff has no

standing for his claims of declaratory and injunctive relief, and they should be dismissed.

            RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS

       6.      On March 6, 2017, the Utah Supreme Court remanded Lovell’s case. The Court’s

order was unusually broad, essentially requiring “a whole new proceeding” with dozens of

witnesses; “an enormous remand proceeding that I’ve never seen in my practice, ever.”

       DISPUTED. While Newton testified in his deposition that he felt like the remand was a

“whole new trial,”1 the order of the Supreme Court limited the scope of the review to Sean

Young’s representation in the case, and delineated specific items related to Mr. Young’s conduct

to be addressed in the 23B remand.2

       9.      In response to Newton’s explanations, the County authorized an additional

$15,000, but said “[t]he total additional hours of work should in no way exceed 100.” Nothing

was authorized for additional work the remand would create for the Supreme Court reply brief.

       UNDISPUTED, but misleading. The County’s authorization of additional funding

indicated it was an estimate and explained the factors underlying its belief that it would take

considerably less time than Plaintiff had requested.3 The County did not deny an actual request


1
  Deposition of Samuel Newton (“Newton Dep.”), 46:5-11, Exh. A to Plaintiff’s Opp.
2
  Utah Supreme Court Order, Exh. G to Plaintiff’s Opp.
3
  March 14, 2017, email from Jim Harvey, Exh. K to Plaintiff’s Opp.

                                                 iv
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 5 of 54




for additional funds related to the reply brief, and Plaintiff’s March 7, 2017, email did not

request authorization of additional funds for that purpose.4

       10.     Newton perceived that the Commission was going to take a “pretty hard line” on

the $15,000. His impression derived from several aspects of the e-mail, including: The

Commission’s flat disagreement with Newton as to the work needed (offering 20 percent or less

of his guesstimate); its bald assumption that most of the witnesses identified by the Supreme

Court would have little to no helpful information; its estimate that the evidentiary hearings would

only take one week; its refusal to consider any additional funds for the reply brief; its concluding

statement, “Please advise me with an acceptance of this offer”; and its declaration that additional

hours should “in no way” exceed 100.

       DISPUTED IN PART. Defendants’ email did not refuse to consider additional funds for

the reply brief, or deny the possibility of additional funds for that purpose in the future, but

clarified that the additional $15,000 was authorized for the unexpected 23B remand.5 In addition,

the County’s estimate as to the work was reasonable, evidenced by the fact that Plaintiff only

requested that the trial court pre-authorize 200 hours of attorney work on the case, and while

Plaintiff stated that he assumed the hearing would take 10-14 days, the trial court originally set

the hearing for only six.6 Later, the County clarified that, as noted under the contract, the County

would be willing to consider additional funding for Plaintiff’s previous work on the 23B




4
  Id.
5
  Id.
6
  March 14, 2017,email from Newton to Harvey, Exh. L to Plaintiff’s Opp.; Motion to Withdraw,
p. 3, Exh. V to Plaintiff’s Opp.

                                                  v
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 6 of 54




remand,7 which would effectively increase the amount of funding available for the Reply Brief

and oral argument.

       13.     Upon receiving no response, Newton filed an Ex Parte Motion for Payment of

Attorney Fees and Litigation Expenses in the Lovell trial court. Newton asked the court to

preauthorize 200 hours, at which point Newton would update the court as to future work.

       UNDISPUTED, but additional clarification required. Newton filed his motion less

than a week after he sent his email requesting that the County reconsider its original

authorization of additional time for the 23B remand.8

       15.     Three days later, March 23, 2017, the County sent Newton an email denying any

additional funds for past work or the (future) Supreme Court reply brief. Regarding other

prospective work (the evidentiary hearings and revising the opening brief), the County

reaffirmed its earlier estimate of 100 hours: “While it’s uncertain how much time and effort will

need to be put into the evidentiary hearings and revising the initial brief, 100 hours seems to be a

reasonable estimate. If the remand takes longer than 100 hours, and you can justify the additional

time, we will remain open to another request for additional funding.”

       DISPUTED. The County’s March 23, 2017, email did not deny an actual request for

additional funds related to the reply brief to be filed with the Utah Supreme Court.9 Plaintiff’s

March 14, 2017, email did not identify good cause for additional funds to be authorized for the

reply brief, as it only provided a summary of the amounts that Plaintiff had gone over the

7
  Baron email, April 11, 2017, Exh. K to Defendants’ Amended Motion for Summary Judgment
(“Defendant’s Motion”).
8
  March 14, 2019 email from Newton, Exh. L to Plaintiff’s Opp.; Ex Parte Motion for Attorney’s
Fees “Ex Parte Motion”), Exh. M to Plaintiff’s Opp.; Memorandum in Opposition to Ex Parte
Motion, p. 3, fact no. 13, Exh. N to Plaintiff’s Opp.
9
  March 23, 2017 email from Jim Harvey, Exh. J to Defendant’s Motion.

                                                 vi
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 7 of 54




original contract amount.10 The email first reiterated the contract’s provision that additional

funds would be authorized on a showing a good cause, and noted that it considered the previous

work and additional work required for the reply brief to be covered under the initial contract

amount.11 Once Plaintiff specifically requested whether the County would not pay for previous

billed work, the County indicated that the County would be willing to consider additional

funding related to the 23B motion.12

       16.     After sending this response, the County filed its opposition to Newton’s motion,

attaching the emails. The County argued that the motion was not “ripe” because the County was

open to a request for additional funding. It did not mention that it had unconditionally denied

compensation for work already performed and the reply brief.

       DISPUTED. The County had not made an unconditional denial, but merely stated a

position on the reply brief at the time, which also included a reminder that additional funding

may be authorized on a showing of good cause, and later clarified that additional funding for past

work may be authorized, as explained further in response to Plaintiff’s Statement of Material

Facts (“Plaintiff’s SMF”) nos. 10 and 15.

       17.     Newton then asked Baron if the County was really refusing to pay “for over

$7,000 of work I have already done on this case and will only pay me for future work?” If so, “I

need to file a reply [memorandum] and ask for a hearing with Judge DiReda.” Baron responded

that the County might be willing to pay something for the 23B motion, but reiterated that nothing

would be provided for the reply brief or oral argument.


10
   Id.
11
   Id.
12
   Baron and Newton Email exchange, April 10-11, 2017, Exh. P to Plaintiff’s Opp.

                                                 vii
        Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 8 of 54




          DISPUTED. Baron’s indication that the County was not open to paying additional

money for the oral argument or reply brief was based on the fact that Plaintiff had made no

showing that additional funds were needed for the reply brief or oral argument. The cost for the

work done on those aspects of the appeal was included in the $75,000 contract price. Approval of

additional funding for the work spent on the 23B motion would free up funding for the reply

brief and oral argument.13

          20.    In an effort to placate the County, Newton responded, “I guess I did

misunderstand the county’s position. There’s quite a bit of discussion about how I only get

$15,000 for preparing for this new hearing and revising the brief and the reply brief that I

wouldn’t get anything beyond that. I know it’s going to be significantly more than that. I just ran

a report for 4/1 to present and I’ve spent about $3,600 and I haven’t even started the bulk of the

preparations, which will probably take 10 times that number if not more.” Newton then outlined

again some of the extensive work the remand would require, and concluded, “I know we may

disagree about what is needed. I guess we’ll see what Judge DeRida thinks in the upcoming

hearing.”

          DISPUTED. While Newton claims that his statement that he misunderstood the County’s

position was just an effort to placate the County, the documents show that Plaintiff’s statement to

the court that “county has plainly indicated that counsel will not be allowed additional funding”14

occurred after Plaintiff had received correspondence from Baron that he was sure the County




13
     Baron Email to Nadia Pflaum, Exh. AA to Defendants’ Motion.
14
     Plaintiff’s Reply in Support of Ex Parte Motion, p. 3, Exh. Q to Plaintiff’s Opp.

                                                  viii
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 9 of 54




would consider a request “for additional funding for the time you spent putting together the 23B

motion.”15

       21.     Knowing that the County had found all of his prior explanations of the work

supported only $15,000, and having just learned that County personnel had been directed not to

pay any of his Lovell invoices, Newton retained significant doubt about the County’s intentions,

despite its claimed “willingness to consider” more funding down the road after Newton had put

hundreds more hours into the case.

       DISPUTED. The County had pre-approved 100 hours for the remand and took the

position that invoices for work other than for the remand would not be paid unless they were

separately approved.16

       22.     On May 24, 2017, the Lovell trial court ruled that it lacked subject matter

jurisdiction to address the merits of Newton’s motion.

       UNDISPUTED, but incomplete. The trial court found that “Mr. Newton’s arguments

extend beyond the criminal court’s duty to ensure Defendant has been provided counsel and

adequate defense resources as described in the state and federal constitutions, the Indigent

Defense Act, and rule 8 of the Rules of Criminal Procedure.”17 The trial court also found “any

dispute about the amount or adequacy of attorney compensation provided by the contract is a

matter more appropriately addressed in civil court in a suit between the parties in controversy.”18

       26.     Upon receipt of this email, Newton told his wife, “I’ve lost my job,” because the

request that was being made to him was to violate the Sixth Amendment or to keep his job.

15
   Baron and Newton Email exchange, April 10-11, 2017, Exh. P to Plaintiff’s Opp.
16
   Id. at Weber County 0976; April 10-11 email chain, Exh. K to Defendants’ Motion.
17
   Ruling and Order on Ex Parte Motion, NEWTON 0364, Exh. S to Plaintiff’s Opp.
18
   Id. (emphasis added).

                                                ix
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 10 of 54




Newton knew that – especially with Rule 23B proceedings in a death penalty case, which focus

on what witnesses might know or say about the defendant to mitigate the penalty – it is untenable

to require an attorney to limit his communications with a death row prisoner. But the email tied

payment for the Rule 23B motion and future appeals to Newton “revising” his invoices to reduce

or eliminate those communications.

       Footnote 34: See Exh. A, p. 112:7-19; also id., p. 113:10-23 (“All of a sudden,

       they’re threatening my contract, my entire livelihood, if I don’t stop talking to Mr.

       Lovell so frequently. [‘]You can revise your request.[’] So my choice is to remove

       my frequent phone conversations with Mr. Lovell and submit those to them, or –

       which violates his right to counsel, his Sixth Amendment right to counsel, and

       that is not negotiable to me even at all.”).

       DISPUTED. The County did not require that Plaintiff reduce or eliminate his

communications with his client, or remove those communications from his billing.19 The email

addressing communications with Lovell, only noted that the commissioners were “unsure” of the

need for such frequent communications “on an appellate case.”20 Further, Plaintiff’s reaction to

the email is unreasonable, as the County had previously requested clarification for frequent

communications, when Baron indicated on July 18, 2016, that “[he] had a few concerns that [he]

would like to discuss” with Plaintiff, including:21

       Your invoices contain regular charges for phone calls and letters to Doug Lovell. I
       understand the need to keep your client updated on things, but I don’t understand
       why on an appellate level you would need to speak with him 5 times in one month


19
   June 5, 2017, email from Baron to Newton, Exh. T to Plaintiff’s Opp.
20
   Id.
21
   July 18, 2016, email from Baron to Newton, attached as Exhibit DD.

                                                  x
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 11 of 54




       for a total of 132 minutes. As I’ve looked back over the past several invoices, I’ve
       realized this is a regular pattern.22

Plaintiff’s response indicating the need for the communications satisfied the County and his

invoices, including the communications with Lovell, were approved for payment.23 Plaintiff’s

response in 2016 also stated that “as the appeal goes on, there won’t be too much more to talk

about on these calls. He’ll mostly want to know when I’m going to file the brief, which is

coming up in the next 60 days or so. From there, it will be a waiting game, so I don’t anticipate

much more conversation, other than an occasional update call.”24 Further justifying the County’s

later inquiry into the continued frequent communications.

       28.     Newton also noted that the email appeared to contemplate an inflexible $15,000

for future work.

       DISPUTED. The email did not state that the $15,000 previously authorized for work on

the 23B remand was inflexible.25 Further, as noted above, the County had already indicated to

Plaintiff on March 23, 2017, that if the remand took longer than the pre-authorized 100 hours,

and Plaintiff could justify the additional time (as required by the contract), the County would

remain open to requests for additional funding.26

       30.     On June 9, 2017, Newton filed a motion to withdraw. Newton used the funding

issues in Lovell’s case to illustrate why Utah should eliminate the death penalty altogether.

       DISPUTED. Plaintiff’s Motion to Withdraw references case law related to representation

in capital cases, but does not make a general statement about the death penalty or representation

22
   Id.
23
   Id.
24
   Id.
25
   June 5, 2017, email from Baron to Newton, Exh. T to Plaintiff’s Opp.
26
   March 23, 2017 email from Jim Harvey, Exh. J to Defendant’s Motion.

                                                xi
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 12 of 54




of a capital client beyond that specific to his own clients.27 In his Response to the State’s Motion

to Inquire into Defense Counsel’s Potential Conflict of Interest, Plaintiff refers a Supreme Court

decision which contemplated imposing a penalty restricting the state to the punishment of life

imprisonment if capital defendants were not adequately defended. 28 Plaintiff’s reference,

however, is not to the broader issue, but specific to his argument for Lovell.29 There is also no

evidence that the County took issue with those statements. The news article also draws its own

conclusions, and its references to Plaintiff do not provide statements about a broader societal

goal; the only comments attributed to Plaintiff, aside from those made in court documents, relate

directly to his representation of Lovell and his personal dispute with the County over funding.30

       32.     On July 16, 2017, The Salt Lake Tribune published an article titled, “Attorney

representing Utah death row inmates says he’s not being paid adequately – and he’s not the first

to raise concerns,” discussing the funding issues in Lovell’s and other death penalty cases. The

Tribune article discussed the costs of Utah’s death penalty, and that Newton was citing this and

other funding disputes to urge its abolition. The article included this observation:

       In an amicus brief filed by the Utah Association of Criminal Defense Lawyers in
       [Floyd] Menzies’ case in 2007, several well-known defense attorneys wrote
       affidavits detailing the financial difficulties they encountered by accepting death
       penalty appeals. One lawyer wrote that his hourly wage came to under $17 an
       hour, though he normally bills at a rate about ten times higher than that. Another
       said he made $19 an hour representing a death row inmate in a state appeal ….

       DISPUTED, and immaterial. The quotation does not reference Plaintiff or relate to the

Lovell case; further disputes are addressed in Defendants’ response to Plaintiff’s SMF no. 30.

27
   Motion to Withdraw, Exh. V to Plaintiff’s Opp.
28
   Response to the State’s Motion to Inquire into Defense Counsel’s Potential Conflict of
Interest, pp. 18-19, Exh. T to Defendant’s Motion.
29
   Id.
30
   Tribune Article, July 16, 2017, at NEWTON 0403, Exh. W to Plaintiff’s Opp.

                                                 xii
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 13 of 54




       34.     According to the County, Newton’s General Contract was not at risk as of August

29, 2017. The County says it had decided to terminate the contract at the end of August, but

when the Legal Defenders Association declined to assume it, “that issue was set aside and

largely forgotten about.”

       DISPUTED IN PART, and incomplete. Baron stated that Plaintiff misrepresented in his

oral argument on his Motion to Withdraw that his general appellate contract would be threatened

by his advocacy of Lovell, because the County had not “threatened the underlying contract.” 31

The County had not previously informed Plaintiff of a threat to that contract, but following the

hearing at the end of August the County decided to terminate Plaintiff’s general appellate

contract, and contacted the Legal Defender’s Office to inquire about that office taking over that

contract and the Lovell appeal.32 The County’s decision was “set aside and largely forgotten

about” and Baron testified that due to a deadline in the Lovell case, the County got sidetracked as

their focus shifted to replacing Plaintiff as counsel in that case. 33 However, the County did not

chang its decision regarding termination.34

       38.     According to the County, as of September 20, 2017, Newton’s General Contract

was not at risk; although there had been previous discussion about terminating the contract, it

would have been forgotten.




31
   Deposition of Bryan Baron (“Baron Dep.”), 90:18-91:3, Exh. O to Defendants’ Motion;
August 30 – September 5, 2017, email chain between Baron and Legal Defenders, attached as
Exh. EE.
32
   Id. at 16:13-17:7.
33
   Id. at 18:19-19:1.
34
   Id. at 20:25-21:9.

                                                xiii
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 14 of 54




       DISPUTED. The County did not state that Plaintiff’s contract was no longer at risk, but

that issue had been sidetracked because of the need to focus on quickly finding an attorney to

replace Plaintiff as Lovell’s counsel.35

       39.     On October 2, the [Ogden] Standard-Examiner Editorial Board gave a “thumbs

down” to the Weber County Commission and the Weber County Attorney’s Office “for their

slow, clumsy handling of funding for Doug Lovell’s capital defense case.” It wrote: Capital

defense cases are expensive. But the Sixth Amendment guarantees the right to counsel.

       Sam Newton was on Doug Lovell’s case for more than a year, amassing
       thousands of pages of research, interviews and case material. He was initially
       given $75,000, with a clause to request more but the money ran out in December.
       He removed himself from the case after saying Weber County was not paying him
       enough – or at all. Now, newly selected Colleen Coebergh, a Salt Lake City
       attorney, has to study that material and effectively start over on the 32-year-old
       case. Court documents show Newton was asking for an additional $37,000, which
       would have brought the county’s total to a little over $100,000. Instead, the
       county will be spending at least $174,000 with no guarantees Coebergh will be
       able to catch up with and surpass Newton’s work before the money runs out.

This is inept management of tax dollars and bad stewardship of the Constitution.

       UNDISPUTED, but immaterial. The article does not mention that Plaintiff contributed

to the article or provided a statement but merely makes a generalized statement about the case.36

       40.     On October 21, the Tribune published a robust attack on the death penalty,

mentioning Newton and the Lovell case in the context of this larger controversy.

       UNDISPUTED, but immaterial. The article does not provide a statement from Plaintiff,

and only indicates generally that Plaintiff had a payment dispute with the County.37



35
   Id. at 18:21-19:9.
36
   October 2, 2017, Standard-Examiner news article, Newton 0437, Exh. BB to Plaintiff’s Opp.
37
   October 21, 2017, Tribune Article, Exh. CC to Plaintiff’s Opp.

                                               xiv
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 15 of 54




       43.     The County has not challenged statements by Newton relating to his General

Contract. Thus, that contract was terminated for statements involving an unrelated (Lovell) case.

       DISPUTED. Plaintiff’s general appellate contract contained a clause that allowed either

the County or Plaintiff to terminate the agreement with sixty-days’ notice without cause.38 In

addition, the County’s contract included a termination provision “at any time for cause.” Cause

included “behavior which brings disrepute to other contract attorneys or to County.”39 The

termination letter to Plaintiff cited the provision indicating that the termination was being made

without cause; however, the termination letter also indicated that the motivation behind the

termination was Plaintiff’s misrepresentations in Lovell’s case. Although the Lovell case was

unrelated to the general appellate contract, the misrepresentations made in that case brought

disrepute to the County which was cause for termination of the general appellate contract.40

       44.     According to the County, it is purely coincidental that Newton was fired shortly

after County officials were blistered by two local newspapers. The County says it just happened

to “remember” at this time that it wanted to terminate Newton’s General Contract. It was

“reminded” to fire Newton not by the recent negative media coverage, the County says, but

rather by a rumor it heard that conflict counsel would need to be hired in a case because Newton

had met with two appellate defendants at the same time.

       DISPUTED. Plaintiff provides no evidence to support this alleged fact, attempting to

discredit Baron’s sworn testimony with conjecture. Baron’s testimony is supported by extensive

documentary evidence. Baron testified that the County was sidetracked from its decision to


38
   Indigent Defense Attorney Contract, Exh. B to Plaintiff’s Opp.
39
   Id. at ¶ 28.
40
   Termination Letter, Exh. DD to Plaintiff’s Opp.

                                                xv
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 16 of 54




terminate Newton’s Indigent Defense Contract as it hurried to find new representation based on a

deadline from the Court.41 The trial court granted Plaintiff’s motion to withdraw from the Lovell

case on August 29, 2017, and ordered the County to have representation for Lovell within 20

days.42 The next day, the County contacted the Legal Defenders Association, to ask if the

organization could take over the Lovell appeal and to discuss whether they could take over

Plaintiff’s regular appellate contract, as well.43 The County last communicated with Legal

Defenders regarding Plaintiff’s contracts on Friday, September 8, 2017. 44 On Monday

September 8, 2017, the County sent out emails requesting applications from qualified appellate

attorneys which indicated that the County wanted an attorney under contract by September 19,

2017.45 Five days before the deadline set by the trial court, the County only had one qualified

applicant, Colleen Coebergh.46 The negotiation between Ms. Coebergh and the County, and the

process to have her contract approved and processed for her retainer payment, lasted from

September 15- 26, 2017.47 Ms. Coebergh informed the County that she would address her

affidavit with the court once she received her retainer, which was mailed on October 3, 2017.48

       A rumor did not cause a conflict to arise, but Plaintiff informed the County that a conflict

precluded him from representing any defendants on appeal in a case that involved four


41
   Baron Dep., 18:21-19:9, Exh. O to Defendants’ Motion.
42
   Id. at 167:12-23.
43
   Exh. EE, August 30 – September 5, 2017, email chain between Baron and Legal Defenders;
Baron Dep. 173:5-20, Exh. O to Defendants’ Motion.
44
   September 8, 2017, email from Baron to Richard Mauro at Legal Defenders, attached as Exh.
FF.
45
   Baron Dep. 17:25-18:9, Exh. O to Defendants’ Motion; September 11, 2017, emails from
Baron requesting applications for Lovell case, attached as Exh. GG.
46
   September 25, 2017, email from Baron to Ebert, attached as Exh. HH.
47
   September 15-26, 2017, emails between Baron and Coebergh, attached as Exh. II.
48
   September 29 – October 2, 2017, emails between Baron and Coebergh, attached as Exh. JJ.

                                                xvi
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 17 of 54




individuals. On September 26, 2017, Baron sent out emails requesting applications for attorneys

to act as conflict counsel for those four appellate defendants.49 On October 3, 2017, the County

informed three of the responding attorneys that they had been selected to act as conflict

counsel.50 The conflict contracts were approved by the commission on October 10, 2017.51 On

October 12, 2017, Baron informed one of the conflict attorneys, Emily Adams, that Newton

would be speaking to one of the four defendants to determine if Newton could provide

representation, or if he had a conflict.52 If Newton did have a conflict, Baron requested that Ms.

Adams enter an appearance for that additional defendant as well.53 After requesting an update on

October 19, 2017, the County learned from Newton that could not represent the defendants, and

that it would be a conflict for Ms. Adams to represent two of the defendants together.54 On

October 23, 2017, Baron requested clarification about the conflict to determine if Plaintiff had

caused the conflict and could therefore be responsible for the cost of conflict counsel under his

contract.55 Plaintiff responded that after he had begun representing two of the defendants a

conflict arose between them.56 Newton also stated that representing the other defendants would

create a conflict with the two defendants he had initially represented.57 Plaintiff did not provide

any specifics about those conflicts, claiming attorney-client privilege.58 That same day, Baron


49
   September 26 – October 3, 2017, emails from Baron to conflict counsel, attached as Exh. KK.
50
   Id.
51
   October 5, 2017, email from Baron requesting contracts be placed on commission’s agenda,
attached as Exh. LL.
52
   Exh. MM, October 12, 2017, email from Baron to Adams.
53
   Id.
54
   Oct 19-23 emails regarding Newton conflict, attached as Exh. NN.
55
   Id.
56
   Id.
57
   Id.
58
   Id.

                                                xvii
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 18 of 54




sent an email to Dave Wilson, requesting input on whether Plaintiff’s response would be

sufficient to require that he pay for conflict counsel.59 Three days later, Baron sent out a

termination letter for review.60

       45. There is evidence from which a jury could disbelieve this claim, including:

           a. The County never asked Newton if he had met with the two defendants at the same

              time. (He had not.)

       UNDISPUTED, but immaterial and misleading. The County did ask Plaintiff about the

reason for the conflict, and while he would not provide specifics, citing attorney-client privilege,

he admitted that the conflict arose during his representation of two of the defendants.61

           b. The County knew that the person from whom it heard the rumor was opposing

              counsel who had no personal knowledge, and that it could not rely on mere rumor.

       DISPUTED and misleading. The County did not know for certain that Mr. Gage did not

have personal knowledge but believed it to be the case.62 The County also did not rely on a

rumor, or take action against Plaintiff based on a rumor, but testified that this interaction served

to remind them of their decision to terminate Plaintiff’s contract, and that explanation is

supported by the documentary evidence which shows that Plaintiff’s communications about the

conflict occurred after the October 21, 2017, news article cited by Plaintiff, and only three days

before the County sent his termination letter.63



59
   Id.
60
   Termination Letter, Exh. BB to Defendants’ Motion.
61
   Exh. NN, Oct 19-23 emails regarding Newton conflict.
62
   Baron Dep. 99:5-100:14, Exh. O to Defendants’ Motion.
63
   Id. at 100:9-14; Oct 19-23 emails regarding Newton conflict, attached as Exh. NN;
Termination Letter, Exh. DD to Plaintiff’s Opp.

                                                xviii
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 19 of 54




            c. The County never asked anyone nor conducted any investigation as to whether

               Newton had met with the two defendants at the same time.

        Undisputed, but misleading. The County testified that it felt that an investigation would

be pointless, as only Plaintiff had the necessary information, but he would not discuss the

specifics of the conflict due to the attorney-client privilege.64

            d. This “met with two defendants at the same time” allegation was not mentioned in

               the letter stating the reasons for Newton’s firing.

        UNDISPUTED, but immaterial. As noted above, the County did not claim it terminated

Plaintiff’s contract because of the conflict, but that the interaction reminded them of the decision

to terminate the contract which had been sidetracked by more pressing concerns.65

            e. Baron can only remember one conversation with Commissioner Harvey (who

               signed the letter) about terminating Newton’s General Contract, and that

               conversation was “right around the time the letter was sent out, October 25th or

               26th.”

        UNDISPUTED, but misleading. Baron stated that he remembered “at least one”

conversation but could not recall specifically.66

            f. Baron and his bosses in the County Attorney’s Office (David C. Wilson and Chris

               Allred) regularly discussed media coverage. For example, with respect to a

               September 21, 2017, article, Baron complained, “Jessica Miller, from the Tribune,

               is the one who didn’t ask many questions and didn’t request any emails. I’m


64
   Baron Dep. 99:18-100:4, Exh. O to Defendants’ Motion.
65
   Id. at 100:9-14.
66
   Id. at 23:19-24:4.

                                                  xix
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 20 of 54




              hoping the Standard Examiner’s article is better.” On September 27, Baron

              circulated a link to a Standard Examiner article.

       DISPUTED in part, and immaterial in part. There is no evidence that employees in

the County Attorney’s Office regularly discussed media coverage, and discussion of media

coverage is irrelevant to the extent it does not address speech by Plaintiff. Further, Baron’s

statement that Jessica Miller did not ask many questions is borne out by her email, where she

only asked one specific question: whether the county had found a new attorney to represent

Lovell. 67 The other two questions asked by Ms. Miller were vague: how the search for counsel

was going; and whether there was anything the County would like to say about the payment

situation.68 In contrast, a representative from the Standard Examiner, Nadia Pflaum, asked

numerous questions, including: specifics relating to Plaintiff’s compensation; negotiations and

communications between the County and Newton; clarification on County documents; etc., and

also requested documents related to her queries.69

           g. The County had previously sought to retaliate against Newton in response to a

              Tribune article. On July 17, 2017, Baron sent Wilson and Allred an article about

              Newton/the Lovell case. Wilson’s response included, “All of this for a defendant

              who admitted killing a person and then a witness. The world must laugh at our

              stupidity.” Allred chimed in, “I’m really sick of this BS! I at least want to expose

              just how much Sam is getting paid for these two cases as taxpayer expense.”

              “Within minutes,” Baron was assigned to investigate payments to Newton by the


67
   September 14, 2017, email from Jessica Miller, Exh. FF to Plaintiff’s Opp.
68
   September 14, 2017, email from Jessica Miller, Exh. FF to Plaintiff’s Opp.
69
   Nadia Pflaum emails, attached as Exh. OO.

                                                 xx
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 21 of 54




               State of Utah in an unrelated death penalty case (Maestas). Later that day, Wilson

               wrote, “So we have never reached that point since the Utah Supreme Court doesn’t

               want this admitted murderer to die.”

       DISPUTED. The County did not retaliate against Plaintiff or take negative action against

him due to media coverage. More than a month earlier, Weber County had expressed concern

about several of Plaintiff’s billing practices. 70 There was also support for the County’s concern,

as Plaintiff withdrew his billing related to his motion for additional fees following the County’s

communication about the same.71 The County also testified that it wanted information about how

another agency had dealt with Plaintiff, due to its previous concerns about Plaintiff’s billing.72

             h. It was Wilson who told the county manager to take steps to fire Newton.

       DISPUTED. Wilson directed Baron to contact Mr. Allred and Mr. Harvey, but Baron

testified that the termination of the contract needed to come from Commissioner Harvey.73

Because of that, Baron contacted the Commissioner and discussed “whether he was prepared to

move forward with the termination.”74

       Plaintiff’s Statement of Material Facts, nos. 46-49.

       UNDISPUTED, but immaterial. The news articles cited by Plaintiff in the above facts

all took place after Plaintiff’s contract had been terminated.

       51.      Baron told Commissioner Harvey that, if the court took over, it could “very well”

approve the payment of more fees than the county. Baron said he “wasn’t impressed” from his


70
   June 5 – June 9, 2017, emails related to Plaintiff’s billing, Exh. Q to Defendants’ Motion.
71
   Id.
72
   Baron Dep. 163:13-18, Exh. O to Defendants’ Motion.
73
   Id. 23:3-14.
74
   Id. 23:3-14.

                                                 xxi
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 22 of 54




interview and calls to counsel’s references. He said she would not be his “first, second, or even

third choice to handle this case, but we don’t really have any other options.”

        UNDISPUTED, but incomplete. Baron also noted that there were multiple benefits for

the County to contract directly with Ms. Coebergh, including: it allowed the County to negotiate

the terms of the contract; it allowed the County to put a soft cap in place; and it allowed the

County to review her invoices to ensure that her work was reasonable.75 Baron also stated that

Ms. Coebergh was “well qualified to handle the case” and his listed concerns were not related to

her abilities or qualifications as an attorney.76

        54.     When asked in its 30(b)(6) deposition what “harm” it had incurred from Newton’s

alleged misrepresentations (as stated in the termination letter), the County’s only example was

that it heard from an attorney, Emily Adams, that she had heard unspecified things and seen

unspecified comments on a defense counsel forum regarding concerns about payment. The

County has not proffered any admissible evidence from Ms. Adams and, in fact, she applied for

the job. She did not have the required qualification but was sufficiently keen that she sought to

enlist a qualified attorney whose workload would not permit it. Ms. Adams and others also

applied for conflict work.

        DISPUTED. The County testified that Plaintiff’s untruthful statements had caused the

County difficulty in obtaining appellate counsel to take over the Lovell Case after Plaintiff’s

withdrawal.77 For instance, Baron stated in an email to Ebert that only one qualified attorney had




75
   September 25, 2017, email from Baron to Ebert, Exh. LL to Plaintiff’s Opp.
76
   Id.
77
   Baron Dep. 68:25-69:2, Exh. O to Defendants’ Motion.

                                                    xxii
        Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 23 of 54




applied to represent Lovell.78 Other facts also indicate that Plaintiff’s misrepresentations harmed

the County. In her negotiation, Ms. Coebergh mentioned the court’s denial of Plaintiff’s motion

for fees as justification for her request that the County provide additional provisions for funding

in excess of the soft cap, and also requested additional contract concessions related to paying

expenses, investigators, and evaluators up-front, instead of reimbursing her, and she insisted that

the County pay a $10,000 retainer before she would begin work on the case.79




78
     September 25, 2017, email from Baron to Ebert, Exh. LL to Plaintiff’s Opp.
79
     Exh. II; Baron Dep. 179:20-180:2; , Exh. O to Defendants’ Motion.

                                               xxiii
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 24 of 54




                                           ARGUMENT

       As noted in Defendants’ Amended Motion for Summary Judgment (“Defendants’

Motion”), under Fed. R. Civ. P. 56(c), summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine dispute as to any material fact and that the moving party is

entitled to judgment as a matter of law.” “A dispute over a material fact is genuine if a rational

jury could find in favor of the nonmoving party on the evidence presented.” 80 The Court must

determine “whether the evidence proffered by the plaintiff, if believed by the factfinder, would

be sufficient to sustain the claim . . . and draw all reasonable inferences from the evidence in the

manner most favorable to the plaintiff.”81 Notwithstanding that standard, the Tenth Circuit has

held that the non-movant must “marshal sufficient evidence requiring submission to the jury to

avoid summary judgment.”82 To avoid summary judgment, “the party opposing the motion must

establish, at a minimum, an inference of the existence of each essential element to the case.” 83

I.     PLAINTIFF’S FIRST AMENDMENT CLAIMS FAIL AS A MATTER OF LAW

       As noted in Defendants’ Motion, the Supreme Court has held that to determine if an

employee’s constitutional rights were restricted, the Court must apply the five prongs of the

Garcetti/Pickering analysis to determine if: (1) the speech was made pursuant to an employee's

official duties; (2) the speech was on a matter of public concern; (3) the government's interests,

as employer, are sufficient to outweigh the plaintiff's free speech interests; (4) the protected

80
   Becker v. Kroll, 494 F.3d 904, 913 (10th Cir. 2007) (emphasis added, citations omitted).
81
   Foster v. Alliedsignal, Inc., 293 F.3d 1187, 1192 (10th Cir. 2002) (citing Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)).
82
   Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1306 (10th Cir. 2017) (quotations omitted, citing
Osborne v. Baxter Healthcare Corp., 798 F.3d 1260, 1281 (10th Cir. 2015).
83
   Foster,293 U.S. at 192 (emphasis added, citations omitted).


                                                  1
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 25 of 54




speech was a motivating factor; and (5) the defendant would have reached the same employment

decision without protected conduct.84 As “[i]ndependent government contractors are similar in

most relevant respects to government employees” the same form of balancing analysis applies.85

Specifically, in order for a public contractor to show that her or his criticism “of the contracting

government agency is protected activity” it must pass the Garcetti/Pickering test.86

       A.      Plaintiff’s Termination Resulted From Speech Made in His Official Capacity.

               1.      Whether Plaintiff’s statements were made pursuant to his official duties is
                       a threshold matter.

       Plaintiff spends significant time addressing First Amendment case law since Pickering v.

Board of Education, 391 U.S. 563 (1968).87 Pickering and its subsequent cases identify two

inquiries to assist interpretation of the constitutional protections for public employee speech.88

First, the court would determine “whether the employee spoke as a citizen on a matter of public

concern.”89 If the employee did not speak on a matter of public concern, the employee had “no

First Amendment cause of action based on his or her employer’s reaction to the speech.”90 If the

employee spoke on a matter of public concern, the possibility of a First Amendment claim arose

and the question became “whether the relevant government entity had an adequate justification

for treating the employee differently from any other member of the general public.”91




84
   Dixon v. Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009) (citations omitted).
85
   Bd. of Cty. Comm'rs, Wabaunsee Cty., Kan. v. Umbehr, 518 U.S. 668, 684–85 (1996).
86
   Glover v. Mabrey, 384 F. App'x 763, 769 (10th Cir. 2010).
87
   Plaintiff’s Opp., pp. 2-7.
88
   Garcetti, 547 U.S. at 423.
89
   Id. at 418.
90
   Id.
91
   Id.

                                                  2
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 26 of 54




       The Supreme Court’s decision in Garcetti “profoundly alter[ed] how courts review First

Amendment retaliation claims.”92 The holding in Garcetti clarified the first prong of the

Pickering analysis finding that “when public employees speak ‘pursuant to their official duties,

the employees are not speaking as citizens for First Amendment purposes, and the Constitution

does not insulate their communications from employer discipline.’”93 This holding created a

five-step inquiry, referred to as the Garcetti/Pickering analysis, where the court must first

determine “whether the employee speaks ‘pursuant to his official duties.’”94 If the employee

spoke pursuant to his official duties “there is no constitutional protection.” The court only

determines whether the subject of the speech is a matter of public concern if the speech did not

occur pursuant to the employee’s official duties.95 Whether speech is a matter of public concern

then, is a secondary consideration to whether the speech occurred pursuant to official duties.

Plaintiff’s arguments relating to public concern are addressed below, in section I(B)(1).

               2.      Plaintiff’s statements were made pursuant to his official duties.

       It is well settled that “[i]f the employee speaks pursuant to his official duties, then there is

no constitutional protection.”96 Garcetti’s progeny has clarified what constitutes an employee’s

official duties, stating: “that speech relating to tasks within an employee's uncontested

employment responsibilities is not protected from regulation;”97 “speech is made pursuant to

official duties if it is generally consistent with the ‘type of activities the employee was paid to


92
   Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1325 (10th Cir. 2007)
93
   Id. at 1328 (quoting Garcetti 547 U.S. at 421.)
94
   Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1202 (10th Cir. 2007) (citing
Garcetti 547 U.S. at 422 (2006).
95
   Id. (See also Garcetti 547 U.S. at 460 (2006).
96
   Brammer-Hoelter, 492 F.3d at 1202 (citing Garcetti v. Ceballos, 547 U.S. 410, 422 (2006).
97
   Id. at 1203.

                                                  3
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 27 of 54




do;’”98 and, “if an employee engages in speech during the course of preforming an official duty,

and the speech reasonably contributes to or facilitates the employee’s performance of the official

duty, the speech is made pursuant to the employee’s official duties.”99

       Plaintiff arguments that his statements were not made pursuant to his official duties

include: his statements to the court and media were outside his job description and did not

include reporting malfeasance by the County, require him to take issue with the death penalty, or

speak to the media; and that his statements were outside the chain of command.100 101 These

arguments ignore the guidelines the courts use to determine if speech is made pursuant to official

duties. Per his contract with the County, Plaintiff received payment for acting as Lovell’s

representative and advocate in his appeal.102 Further, the County contracted with Plaintiff to

represent Lovell as an attorney and work pursuant to that representation would fall under

Plaintiff’s official duties.103 An attorney’s duties representing clients in criminal and civil

litigation are well known and include drafting motions, presenting evidence, arguing to the court,

and acting as an advocate to “zealously assert[] the client’s position.”104 Similarly, Plaintiff’s



98
   Id. (quoting Green v. Bd. of Cty. Comm'rs, 472 F.3d 794, 801 (10th Cir. 2007).
99
   Id. (citations omitted).
100
    Plaintiff’s Opp., p. 11-12.
101
    Plaintiff also argues that several statements were made after he withdrew, and so were not
made in his official capacity. Plaintiff’s Opp., p. 11. As explained in section I(A)(3), below,
Plaintiff does not provide specific statements to support that claim, and in section I(A)(1) of
Plaintiff’s Opposition, he cites to only one article which does include speech by Plaintiff. Id. at
pp. 2, 11; October 2, 2017, Standard Examiner Article, Exh. BB to Plaintiff’s Opp.
102
    Contract to represent Lovell, Exh. C to Plaintiff’s Opp.
103
    See Brammer-Hoelter, 492 F.3d at 1203 (“The ultimate question is whether the employee
speaks as a citizen or instead as a government employee—an individual acting ‘in his or her
professional capacity.’”) (citing Garcetti, 126 S.Ct. at 1960).
104
    Utah Judicial Code of Judicial Administration, Ch 13:Rules of Professional Conduct,
Preamble: A Lawyer’s Responsibilities, ¶ 2.

                                                   4
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 28 of 54




actions to draft motions and represent Lovell’s interests in court and other situations, as well as

other actions taken to zealously assert his client’s position, fall under his official duties. 105

        Plaintiff cites to Casey for the proposition that speech made outside of the employee’s

official duties and to an outside authority, is protected.106 In Casey, the court distinguished

between comments that were and were not protected. For instance, speech which was part of her

official duties and was not protected included: comments to the School Board about the Head

Start program, which fell within “her portfolio;” her direction to a subordinate to report federal

Head Start officials; and her report of a violation of the open meetings act to the School Board.107

However, the court found that her report to the New Mexico Attorney General about open

meetings act violations fell outside the scope of her office.108 Plaintiff also cites Thomas v. City

of Blanchard, for the same proposition, that a city code inspector’s report to police of a

fraudulent certificate of occupancy was protected by the First Amendment, as it fell outside the

scope of his official duties.109 Neither of these cases are dispositive, however, as Plaintiff’s

statements were made pursuant to his official duties as Lovell’s counsel. While the trial court

may not have acted as his supervisor, his representation of Lovell encompassed that type of his

work, and the County compensated him for that representation, including his representation in

front of the court.


105
    Id.; Ex Parte Motion, Exh. M to Plaintiff’s Opp.; Reply In Support of Ex Parte Motion, Exh.
Q to Plaintiff’s Opp.; Motion to Withdraw, Exh. V to Plaintiff’s Opp.; and Transcript on Motion
to Withdraw, Exh. TT to Plaintiff’s Opp.; Newton Response to State’s Motion to Inquire into
Defense Counsel’s Conflict of Interest, Exh. T to Defendants’ Motion; Newton Time records,
2016-2017, Exh. Y to Defendants’ Motion.
106
    Plaintiff’s Opp., p. 9; 473 F.3d 1323 (10th Cir. 2007).
107
    Id. at1329, 1331.
108
    Id. at 1332.
109
    548 F.3d 1317, 1325 (10th Cir. 2008).

                                                    5
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 29 of 54




        Additionally, Plaintiff’s own records support such a finding, demonstrating that his

representations regularly included drafting motions and other documents, participating in

hearings, and communicating with the court, opposing counsel, and the County.110 The record

also supports that Plaintiff’s representation included providing information to news services.111

        In Defendants’ Motion, section (I)(B)(1), the County identified specific statements where

the Plaintiff materially misrepresented the County’s actions or positions.112 These

misrepresentations were all made in the context of Plaintiff’s representation, and the majority

were made in motions and related oral arguments, including Plaintiff’s Ex Parte Motion for

Attorney’s Fees,113 Plaintiff’s Motion to Withdraw,114 and Plaintiff’s Response to State’s Motion

to Inquire into Defense Council’s Potential Conflict of Interest.115 There is no genuine dispute

that Plaintiff’s statements to the trial court in the motions listed above were made as part of his

official duties, as all were filed by Plaintiff on Lovell’s behalf, in his official capacity.

        What’s more, Plaintiff’s statements also reasonably contributed to and facilitated

Plaintiff’s representation of Lovell. Not only did Plaintiff’s statements facilitate his

representation, in that many statements were related to his compensation, but their context

indicates their contribution to Plaintiff’s representation of Lovell and are replete with references

to protection of Lovell's rights. For example, Plaintiff states in the Ex Parte Motion he filed on

Lovell’s behalf that the court must authorize additional funding “so that Mr. Lovell has access to

110
    Newton Time Records, 2016 and 2017, Exh. Y to Defendants’ Motion.
111
    July 16, 2017, article, Exh. W to Plaintiff’s Opp., NEWTON 0403; September 2, 2017,
article, Exh. Z to Plaintiff’s Opp., NEWTON 0421
112
    Defendants’ Motion, pp. 10-11.
113
    Ex Parte Motion, Exh. M to Plaintiff’s Opp.; Reply in Support of Ex Parte Motion, Exh. L to
Defendants’ Motion.
114
    Motion, Exh. L to Defendants’ Motion; Hearing Transcript, Exh. CC to Defendants’ Motion.
115
    Response to State’s Motion, Exh. T to Defendants’ Motion.

                                                    6
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 30 of 54




the counsel he is entitled.”116 In his response to that motion Plaintiff states that the court has the

responsibility “to guarantee that Mr. Lovell has adequately funded counsel.”117No reasonable

jury could find that Plaintiff’s statements were made outside the scope of his official role.

       Plaintiff also claims that Defendants’ arguments are unavailing for a contract attorney, as

his ethical obligations were to Lovell, and not the County, but Plaintiff cites no legal support.118

In contrast to that argument, and as the Supreme Court noted in Umbehr, “[i]ndependent

government contractors are similar in most relevant respects to government employees,” and

concluded “that the same form of balancing analysis should apply to each.”119 As such, the

analysis laid out in Garcetti must be applied and the threshold inquiry focuses on whether the

speech occurred within the individual’s official duties. Once again, Plaintiff’s duties pursuant to

his contract with the County were to represent Lovell, and his speech occurred during the types

of duties that such a role regularly required, and for which he received compensation.

       Plaintiff’s Opposition also claims his statements were an effort to bring to light broader

social issues.120 However, once again, Plaintiff does not marshal the facts to support his

argument, or otherwise explain how his statements could be interpreted in that manner. The

articles attached as exhibits to Plaintiff’s Opposition contain statements which are by and large

taken directly from the court documents and were made by Plaintiff pursuant to his official

duties representing Lovell.121 While the County has noted that it took issue with two statements


116
    Ex Parte Motion, p. 6, Exh. M to Plaintiff’s Opp.
117
    Reply In Support of Ex Parte Motion, p. 4, Exh. Q to Plaintiff’s Opp.
118
    Plaintiff’s Opp., p. 11.
119
    Umbehr, 518 U.S. at 684–85.
120
    Plaintiff’s Opp., pp. 11-12.
121
    July 16, 2017, article, Exh. W to Plaintiff’s Opp., NEWTON 0401-0402; September 2, 2017,
article, Exh. Z to Plaintiff’s Opp., NEWTON 0419-0420; September 18, 2017, article, Exh. AA

                                                   7
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 31 of 54




in the media that misrepresented the County’s communications regarding billing,122 there is no

other evidence that the County considered, took issue with, and/or knew about other statements

in the media related to Plaintiff’s representation of Lovell.

       For these reasons, there is no genuine dispute of material fact that the statements

considered by the County as the basis for Plaintiff’s termination were made pursuant to

Plaintiff’s official duties, and as such are not protected by the First Amendment. For that reason,

Plaintiff’s First Amendment claims fail as a matter of law.

               3.      There is no genuine dispute of material fact concerning the statements the
                       County considered in its termination of Plaintiff.

       As noted above, Plaintiff argues that a jury could determine that the County relied on

statements made which Plaintiff made after the Court granted his Motion to Withdraw.123

Plaintiff’s argument, however, is a red herring: it states a conclusion based on the dates of

Plaintiff’s representations, but fails to provide facts which support an inference that the County

relied on those statements. Plaintiff’s arguments that lack factual support include: that the

County’s story regarding Plaintiff’s termination is “dubious” and “implausible;” that the County

officials tracked media coverage; and that Baron spoke with the County Commissioners about

terminating Plaintiff’s contract for the first time shortly after an October 2, 2017, news article

commented on the Commissioners handling of the Lovell case.124 These arguments are

speculative, and Plaintiff has not shown facts which reasonably support such inferences.




to Plaintiff’s Opp., NEWTON 0428; October 2, 2017, article, Exh. BB to Plaintiff’s Opp.,
NEWTON 0437.
122
    Defendants’ Motion, pp. 10-11.
123
    Plaintiff’s Opp., pp. 1-2.
124
    Id. at p. 2.

                                                  8
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 32 of 54




       First, while Plaintiff scoffs at the County’s reasons for the delay in terminating Plaintiff,

those reasons are born out by the documentary evidence. Baron testified that the County decided

at the end of August 2017 that Plaintiff would be terminated, but the trial court’s 20-day deadline

to replace Plaintiff on the Lovell case sidetracked that decision.125 In support of the County’s

position, the evidence shows that Immediately after the August 29, 2017, hearing, the County

contacted Legal Defenders, to inquire if it could take over both the Lovell appeal and Plaintiff’s

regular appellate contract.126

       As Legal Defenders could not take over Plaintiff’s contracts, the County sent out emails

on September 11, 2017, requesting applications to take over the Lovell Appeal; indicating that

the County wanted an attorney under contract by September 19, 2017.127 The County only had

one qualified applicant, Colleen Coebergh, and the process to have her contract processed and

payment approved was not completed until September 26, 2017, and she did not begin work until

after receiving her retainer payment, sent after October 3, 2017.128 This rush to address the

immediate need in the Lovell case delayed Plaintiff’s termination.

       During the delay caused by the search for new counsel, the County had to seek conflict

counsel for four appellate defendants that would normally have been represented by Plaintiff.129

On October 3, 2017, the County informed three attorneys that they had been selected as conflict



125
    Baron Dep., 16:11-20; 18:21-19:9, Exh. O to Defendants’ Motion.
126
    Exh. EE, August 30 – September 5, 2017, email chain between Baron and Legal Defenders,
Baron Dep. 173:5-20, Exh. O to Defendants’ Motion.
127
    Baron Dep. 17:25-18:9, Exh. O to Defendants’ Motion; Exh. GG, September 11, 2017, emails
from Baron requesting applications for Lovell case.
128
    Exh. HH, Sep. 25, 2017, email from Baron to Ebert; Exh. II, Sep. 15-26, 2017, and Exh. JJ,
Sep. 29 - Oct. 2, 2017, emails between Baron and Coebergh.
129
    Exh. KK, September 26 – October 3, 2017, emails from Baron to conflict counsel.

                                                 9
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 33 of 54




counsel, and their contracts were approved by the commission on October 10, 2017.130 The

County planned to have either Plaintiff or one of the conflict attorneys represented the fourth

defendant.131 On October 19, 2017, Plaintiff informed the County that he would have a conflict

representing any of the defendants, and that it would cause a conflict for another attorney to

represent two of the defendants together.132 On October 23, 2017, Baron inquired of Plaintiff as

to the reason for the conflict.133 If Plaintiff had caused the conflict, he could be held responsible

for the cost of conflict counsel pursuant to his contract.134 Plaintiff responded that the conflict

arose after he began representing two of the defendants together, but he did not provide any

specifics, claiming attorney-client privilege.135 After that, Baron contacted Dave Wilson to

discuss whether Plaintiff could be required to pay for conflict counsel, and that discussion

reminded the County of the decision to terminate the contract, which occurred three days later.136

       To show a connection between his cited articles and his termination, Plaintiff argues that

the County tracked media coverage.137 Plaintiff’s SOF ¶ 45(f) states that Baron and Mr. Wilson

regularly discussed media coverage, but both articles which the County commented on were

written by individuals who had contacted Baron about Lovell’s case.138 Further, neither email

that Plaintiff cites regarding the September 21 and 27, 2017, articles, identifies or addresses a

130
  Id.; Exh. LL, October 5, 2017, email from Baron requesting contracts be placed on
commission’s agenda, attached as.
131
132
    Exh. NN, Oct 19-23 emails regarding Newton conflict.
133
    Id.
134
    Id.
135
    Id.
136
    Id.; Baron Dep., 20:25-21:9, Exh. O to Defendants’ Motion; Termination Letter, Exh. DD to
Plaintiff’s Opp.
137
    Plaintiff’s Opp., p. 2.
138
    September 14, 2017, email from Jessica Miller, Exh. FF to Plaintiff’s Opp.; Exh. OO, Tim
Vandenack and Nadia Pflaum emails.

                                                  10
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 34 of 54




statement or speech by Plaintiff. In the September 21st email, Baron only notes that “I’m hoping

the Standard Examiner’s article is better.”139 He clarified in his deposition that by better, he

meant only that the Salt Lake Tribune Article “was telling Mr. Newton’s side of the Lovell

Litigation. And [he] was hopeful that the Standard Examiner’s article would provide more

information from the county’s perspective.”140 Plaintiff has not indicated that the County

considered any other news articles, and does not provide any indication that Baron or the County

took any issue with statements made by Plaintiff in the September 21st or 27th articles. Without

some evidence or support for a connection between the articles and his termination, Plaintiff

cannot show a reasonable inference to be drawn.141

       What’s more, the October articles that he claims were the impetus for his termination by

the County’s do not contain any statements or speech by Plaintiff, and only refer to him and his

representation of Lovell generally.142 Without speech by Plaintiff, the First Amendment is not

implicated. An entity cannot be found to have retaliated against an individual for making a

statement if no statement has been made. Furthermore, there is no evidence that the County saw




139
    September 18, 2017, email from Baron Salt Lake Tribune Article, attached as Exh. PP.
140
    Baron Dep., 178:5-11, Exh. O to Defendants’ Motion
141
    Plaintiff’s SOF ¶ 36 also lists a September 2, 2017, news article as post-withdrawal speech.
Exh. Z to Plaintiff’s Opp. However, the statement in the article is comparable to Plaintiff’s
speech before his withdrawal, is based on his representation of Lovell, and echoes similar
comments made to the court. Id.at NEWTON 0421. His claim that he had to choose “between
supporting [his] family and representing Mr. Lovell” also misrepresents the facts of the case. Id.
As noted below, his speech does not address a matter of public concern, its falsity weighs heavily
against protection, and he cannot show that the statement, on its own, was a motivating factor in
his termination, especially as he made numerous similar misrepresentations to the trial court.
142
    Plaintiff’s Opp., p. 2. See also Plaintiff’s Opp. Statement of Material Facts (“Plaintiff’s
SOF”), ¶ 39 (citing to Standard Examiner article, October 2, 2017, Exh. BB to Plaintiff’s Opp.);
and ¶ 40 (citing The Salt Lake Tribune article, October 21, 2017, Exh. CC to Plaintiff’s Opp.).

                                                 11
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 35 of 54




or took issue with either October article identified by Plaintiff, and no reasonable inference can

be drawn to indicate that either article prompted the action by the County.

       Finally, Plaintiff attempts to connect these later articles to Plaintiff’s termination by

arguing that the County had sought to retaliate against Plaintiff in June 2017 because of another

unflattering article. Plaintiff’s SOF ¶ 45(g) states that the County retaliated against him by

investigating payments made to him by the State of Utah in another case.143 However, Plaintiff

cannot show that the County took negative action against him because of that article. First, an

investigation itself does not constitute adverse action, and more importantly, the reasons for the

investigation stemmed from concerns that had been raised with Plaintiff regarding his billing

practices more than a month earlier.144 Besides, the County had brought up questions relating to

Plaintiff’s frequent communications with Lovell a year earlier, as well.145 Clearly, the County’s

concerns for Plaintiff’s billing practices extended from the billing practices themselves, and were

not motivated by Plaintiff’s comments to news media.

       For these reasons, Plaintiff cannot show that the County took any action based on the

news articles addressed above, and more importantly, cannot demonstrate any evidence that the

County took issue with any statements made by Plaintiff in those articles. The evidence provides

for only one reasonable inference, that the County terminated Plaintiff’s contract based on

misrepresentations he made in the course of his official duties, and Defendants’ respectfully

request that the Court grant their motion for summary judgment.



143
    Plaintiff’s SOF, ¶ 45(g).
144
    June 5 – June 9, 2017, emails related to Plaintiff’s billing, Exh. Q to Defendants’ Motion.
145
    Exh. DD, July 18, 2016, emails between Baron and Newton; See also Defendants’ Response
to Plaintiff’s Statement of Facts (“Defendants’ Response to SOF”) ¶¶ 26, 45(g).

                                                 12
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 36 of 54




       B.      Plaintiff Cannot Demonstrate an Inference Supporting the Remaining
               Essential Elements of the Garcetti/Pickering Analysis.

               1.      Plaintiff’s statements were not on a matter of public concern.

       As noted previously, even if the Court finds that all or some of Plaintiff’s statements were

made as a citizen, and not pursuant to his official duties, Plaintiff still cannot demonstrate that his

speech is protected, as it did not concern a matter of public concern. Plaintiff argues the County

is improperly narrowing the scope of his speech, claiming his statements were related to the

broader issues of the Sixth Amendment and Utah’s death penalty system. He also claims that his

statements shed light on potential or actual malfeasance by the County, and that the statements

related to a subject of legitimate news interest. These arguments again miss the mark, attempting

to reposition the focus on issues attendant to Lovell’s case, and away from where they belong:

Plaintiff’s speech. When Plaintiff’s statements are viewed in their correct context, it is apparent

that they are not on matters of public concern.

       If the court finds that the speech is not a matter of public concern, “then the speech is

unprotected, and the inquiry ends.”146 Speech “aimed at airing grievances of a purely personal

nature is generally not on a matter of public concern.”147 When an employee’s expression is not

related to a “matter of political, social, or other concern to the community, government officials

should enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary

in the name of the First Amendment.”148 Furthermore“[s]peech that exposes official impropriety




146
    Brammer-Hoelter, 492 F.3d at 1203.
147
    Id. at 656 (citations and quotations omitted).
148
    Id. (quoting Connick, 461 U.S. at 146).

                                                  13
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 37 of 54




generally involves matters of public concern, while speech that simply airs grievances of a

purely personal nature typically does not.”149

       Here, Plaintiff attempts to broaden the inquiry without addressing the specific statements

that the County relied on in terminating his employment. Tellingly, he does not provide evidence

that the County relied on or considered statements outside of those identified in Defendants’

Motion,150 except for speculation that the County considered articles published after his

withdrawal, as addressed in section I(A)(3), above. Those statements, considered together,

misrepresent specific topics: that the County refused to fund anything beyond $15,000 for the

work of the remand proceeding, or provide any additional funding; that the County required that

he limit or discontinue communications with his client, and that his contract would be terminated

if he did not do so; that he did not have access to investigative resources; and that the County had

threatened his general appellate contract.151 Plaintiff’s misrepresentations on these topics, made

in the course of his representation of Lovell, formed the basis for his termination.

       Plaintiff’s next contention, that his statements address the broader topic of the Sixth

Amendment or Utah’s Death Penalty, is not supported by the speech or the trial court’s rulings.

Plaintiff argued to the trial court that the County acted unconstitutionally by indicating that

Lovell “would not be allowed additional funding” and that the County refused to fund additional

work related to revising the brief or writing the reply.152 Notwithstanding this reasoning, the trial

court found that “Mr. Newton’s arguments extend beyond the criminal court’s duty to ensure

Defendant has been provided counsel and adequate defense resources as described in the state

149
    Id. (Citations and quotations omitted).
150
    Defendants’ Motion, 10-11.
151
    Id.
152
    Reply in Support of Ex Parte Motion, pp. 3-4, Exh. L to Defendants’ Motion.

                                                 14
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 38 of 54




and federal constitutions, the Indigent Defense Act, and rule 8 of the Rules of Criminal

Procedure.”153 The trial court also stated that “any dispute about the amount or adequacy of

attorney compensation provided by the contract is a matter more appropriately addressed in civil

court in a suit between the parties in controversy.”154 This further supports the County’s

argument that Plaintiff’s statements, although couched in constitutional terms, do not address

constitutional issues, but are personal and business matters between the parties.

       Plaintiff’s claim that his statements attempted to shed light on potential or actual

malfeasance by the County also fails, and for similar reasons. While Plaintiff does not specify

what conduct constituted malfeasance, or what laws were allegedly violated, the County assumes

he refers to the misrepresentations he made pursuant to his representation of Lovell. Here, again,

the issues were considered and dismissed by the trial court, including any duty under the state

and federal constitutions to provide additional compensation to Plaintiff.155 Plaintiff’s argument

is further undermined by the fact that he entered into the contract with the County to represent

Lovell under the agreed terms, he had experience representing clients in similar matters, his

contentions about the lack of funding only arose after he had exhausted the original $75,000

agreed to in the contract, and furthermore, by March 23, 2017, the County had agreed to provide

additional funding beyond the original amount.156 Even more concerning it that by April 11,

2017, the County had clarified it would be willing to consider additional requests regarding work

performed previously, all of which occurred before he filed his Reply in Support of Ex Party


153
    Ruling and Order on Ex Parte Motion, NEWTON 0364, Exh. S to Plaintiff’s Opp.
154
    Id. (emphasis added).
155
    Id.
156
    Contract to represent Lovell, Exh. C to Plaintiff’s Opp.; March 23, 2017, email from Harvey
to Newton, Exh. J to Defendants’ Motion.

                                                15
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 39 of 54




Motion on April 17, 2017.157 Consequently, not only had the trial court determined that the

County’s actions did not violate his client’s constitutional rights, but Plaintiff knew or should

have known that his statements alleging malfeasance were incorrect.

       In a similar vein, Plaintiff claims that his statements were matters of public concern

because they had legitimate news interest fails for two reasons. First, the statements themselves

were not of legitimate news interest, but were included due to the newsworthy nature of Lovell’s

appeal. Additionally, as noted above, while Plaintiff argued that his statements had constitutional

significance, the trial court disagreed. Second, the statements were made more newsworthy

because they contained misrepresentations or errors, which, as described below, weighs strongly

against protection under the First Amendment.

       While Plaintiff claims that his statements were “true, and/or obvious statements of

opinion/interpretation/prediction/personal feeling,”158 he fails to marshal any evidence in support

of that claim. His only response is that if the statements were false, the County is required to

show that they were made knowingly, recklessly, or maliciously.159 As the Supreme Court noted,

evidence that the plaintiff’s testimony was false or erroneous may tip the scale in the employer’s

favor.160 Moreover, there is an assumption that “deliberately false or recklessly false statements

by public employees are either unprotected by the First Amendment or, at least, that such

intentional falsity would weigh heavily against protection.”161


157
    April 10-11 emails between Baron and Newton, Exh. K to Defendants’ Motion; Reply In
Support of Ex Parte Motion, Exh. L to Defendants’ Motion.
158
    Plaintiff’s Opp., p. 13.
159
    Id.
160
    Lane v. Franks, 134 S. Ct. 2369, 2373 (2014)
161
    Moore v. City of Wynnewood, 57 F.3d 924, 933 (10th Cir. 1995) (citing Pickering, 391 U.S. at
574).

                                                 16
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 40 of 54




       So too here. As set out in Defendants’ Motion, Plaintiff represented to the trial court that

“[t]he county had plainly indicated that counsel will not be allowed additional funding” beyond

the additional $15,000 already authorized, even after the County had informed him via email that

it would be willing to consider additional requests for funding.162 Additionally, Plaintiff claimed

in various court filings that the County was requiring that he limit his communications with

Lovell.163 This misrepresented the County’s position, as it had only indicated to Plaintiff that the

commissioners were “unsure” of the need for such frequent communications on appeal.164

Further, Plaintiff had no basis to assume that the County intended to limit legitimate

communications, as the County had requested clarification regarding Newton’s communications

with Lovell a year earlier.165 At that time, the County approved his invoices for payment after

considering his reasons for the communications.166 Finally, the County’s request for clarification

about Plaintiff’s communications were further justified, as he had informed them a year earlier

that “as the appeal goes on, there won’t be too much more to talk about on these calls . . . so I

don’t anticipate much more conversation, other than an occasional update call.”167 These

examples show that Plaintiff knowingly misrepresented the County’s position, which weighs

heavily against finding the speech should be protected.



162
    Reply in Support of Ex Parte Motion, p. 3, Exh. L to Defendants’ Motion; April 11, 2017,
email from Baron to Newton, Exh. K to Defendants’ Motion.
163
    Motion to Withdraw, p. 4, Exhibit RR to Defendants’ Motion; Salt Lake Tribune Article, July
18, 2017, p. 4, Exh. W to Defendants’ Motion; Plaintiff’s Response to State’s Motion to Inquire
into Defense Council’s Potential Conflict of Interest, p. 15, Exh. T to Defendants’ Motion;
August 29, 2017, Hearing on Motion to Withdraw, p. 30, Exh. CC to Defendants’ Motion.
164
    June 5, 2017, email from Baron to Newton, Exh. T to Plaintiff’s Opp.
165
    Exh. DD, July 18, 2016, email from Baron to Newton.
166
    Id.
167
    Id.

                                                 17
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 41 of 54




       For all these reasons, Plaintiff cannot show a genuine dispute of material fact that his

statements were not on a matter of public concern. As Plaintiff’s statements were not a matter of

public concern, “the speech is unprotected and the inquiry ends.”168

               2.      Plaintiff’s interests are outweighed by the County’s interests in efficiency.

       Plaintiff argues that his interests outweigh the County’s for several reasons: that the

County has not shown that his statements affected qualified applicants from applying; or that the

eventual contract with Ms. Coebergh was affected by Plaintiff’s statements.169 These arguments,

however, fail to address the evidence that the disruption that Plaintiff’s statements caused to the

County’s internal operations and employee (and contractor) relationships.

       As noted above, the facts from September and October 2017 speak for themselves. The

County contacted not only the Legal Defenders, but also various attorneys who were qualified to

represent Lovell, but only one qualified attorney, Ms. Coebergh, applied.170 While Plaintiff

highlights the County’s ability to negotiate Ms. Coebergh’s contract amount down from her

original request, he fails to acknowledge the additional terms the County had to include because

of Plaintiff’s Statements.171 Specifically, while Ms. Coebergh’s hourly rate was less than

Plaintiff’s, the soft cap on her contract was $25,000 higher than the original cap on Plaintiff’s

contract.172 Further, during the negotiation Ms. Coebergh mentioned the court’s denial of

Plaintiff’s motion for fees, using it as justification that the County provide additional provisions

168
    Brammer-Hoelter, 492 F.3d at 1203.
169
    Plaintiff’s Opp., p. 21.
170
    Exh. EE, August 30 – September 5, 2017, email chain between Baron and Legal Defenders;
Exh. GG, September 11, 2017, emails from Baron requesting applications for Lovell case; Exh.
HH, September 25, 2017, email from Baron to Ebert.
171
    Plaintiff’s Opp., p. 21.
172
    Exh. II, Emails between Baron and Coebergh, WEBER COUNTY 1675; Lovell Contract,
Exh. C to Plaintiff’s Opp.

                                                 18
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 42 of 54




for requesting funding in excess of the cap, which included: that the County pay expenses,

investigators, and evaluators up-front, instead of reimbursing her; and that the County pay her a

$10,000 retainer before she began work on the case.173

       Considered together, these factors exhibit the disruption placed on the County’s offices

because of Plaintiff’s statements. When combined with the fact that Plaintiff’s statements were

not of public concern, or of very little, considering the content and misrepresentations, the

County’s interest in an efficient and disciplined work environment, including the ability to retain

qualified and competent counsel for indigent appeals, outweigh Plaintiff’s interest in his speech..

               3.      Plaintiff cannot show a reasonable inference that the County terminated
                       his contract because of protected speech.

       Plaintiff bears the burden in demonstrating that his speech was a motivating factor in the

County’s decision.174 To support this burden, Plaintiff claims that the likely cause of the

termination was news articles written in September and October, 2017.175 Plaintiff also notes that

a retaliatory motive may be inferred, quoting the Tenth Circuit, who states:

       Adverse action in close proximity to protected speech may warrant an inference
       of retaliatory motive. But temporal proximity is insufficient, without more, to
       establish such speech as a substantial motivating factor in an adverse employment
       decision . . . evidence such as a long delay between the employee’s speech and
       challenged conduct, or evidence of intervening events, tend to undermine any
       inference of retaliatory motive and weaken the causal link.176

These factors show that the County did not have a retaliatory motive in terminating Plaintiff.




173
    Exh. II; Baron Dep. 179:20-180:2; , Exh. O to Defendants’ Motion.
174
    Brammer-Hoelter 492 F.3d at 1207.
175
    Plaintiff’s Opp., p. 23.
176
    Maestas v. Segura, 416 F.3d 1182, 1189 (10th Cir. 2005) (citations omitted).

                                                 19
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 43 of 54




       In his statement of facts, Plaintiff refers to articles published on September 2 and 18,

2017, both by the Salt Lake Tribune.177 As noted above, no protection applied to Plaintiff’s

quoted speech in the September 2nd, as it occurred pursuant to his representation of Lovell, and

contained a misrepresentation.178 Secondly, Plaintiff show the County considered the September

18th article. Plaintiff notes that Baron circulated a link to Mr. Wilson and Mr. Allred about the

article, but beyond that he hoped the Standard-Examiner’s article would be “better” (clarified

above) there is no evidence that the County took issue with Plaintiff’s speech in the article.

       It is also of note that, with the exception of statements from court proceedings, the only

statement by Plaintiff in the September 18th article is that “[t]he state gives enormous resources

to the prosecution, . . . the state must similarly commit to equally and adequately support

criminal defense attorneys” and “[t]he defense attorney, especially as a solo practitioner, should

not have to personally bear and front the financial cost for the enormous review required in a

capital case.”179 In spite of Plaintiff’s conclusions, there is no evidence to link that statement to

the County’s termination decision. It does not address the County or Lovell’s case and only

generally refers to the state’s responsibility to criminal defense attorneys. Furthermore, the

statement does not address the subjects misrepresented previously by Plaintiff, and so is

dissimilar to the statements considered by the County.

       Plaintiff’s arguments relating to the October articles are even less compelling: there is no

evidence to link those articles to the County’s decision, and more importantly, the articles

contain no speech by Plaintiff, negating the need to apply the Garcetti/Pickering analysis, and

177
    Plaintiff’s SOF, ¶¶ 36-37; September 2, 2017, article, Exh. Z to Plaintiff’s Opp.; September
18, 2017 article, Exh. AA to Plaintiff’s Opp.
178
    See note 141, above.
179
    Id. at NEWTON 0429

                                                  20
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 44 of 54




removing any claim of retaliation against Plaintiff stemming from those articles. Both caselaw

and reason would support that the first element of a First Amendment retaliation claim is “he was

engaged in constitutionally protected activity.”180 Plaintiff’s claim that the County based its

decision to terminate Plaintiff, even in part, on articles published in October 2017, is based on

two articles, one published on October 2, 2017, in the Standard-Examiner, and another on

October 21, 2017, in the Salt Lake Tribune.181 However, Plaintiff does not provide any

documents or testimony to support his claim that the County, and especially the County

Commissioners, knew of those articles, or had knowledge of their content. Over and above that,

the articles referenced by Plaintiff that were published in October do not contain any statements

or speech by Plaintiff. The October 2nd article only refers to court documents generally, and the

October 21st article merely notes that Plaintiff had recently withdrawn from representing

Lovell.182 Neither article provides a statement from Plaintiff nor indicates that he contributed. As

the articles contain no protected activity, there is no violation of the First Amendment.

       Furthermore, as noted in section I(A)(3), above, there were various events that delayed or

took precedence over the termination of Plaintiff’s contract, but that coincide with the County’s

testimony. For these reasons, Plaintiff cannot show a reasonable inference that the County

terminated his contract in retaliation for speech in October, or that it considered a protected

statement in making that decision. As Plaintiff cannot meet his burden to show that his protected

speech was a motivating factor in the County’s decision, his First Amendment claims fail.


180
    Nielander v. Bd. of Cty. Comm'rs of Cty. of Republic, Kan., 582 F.3d 1155, 1165 (10th Cir.
2009) (citations omitted).
181
    Plaintiff’s SOF, ¶¶ 38-39; October 2, 2017, article, Exh. BB to Plaintiff’s Opp.; October 21,
2017 article, Exh. CC to Plaintiff’s Opp.
182
    Id.

                                                 21
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 45 of 54




               4.      The County Would Have Terminated Plaintiff’s Contract in the Absence
                       of Any Protected Conduct.

       Plaintiff argues again that the October articles, alone, are sufficient to show retaliation of

Plaintiff’s First Amendment rights.183 As also outlined above, that argument fails for two

reasons: there is no facts to support a reasonable inference that the County considered the

articles; and they contain no speech by Plaintiff and so no First Amendment protection applies.

       Plaintiff also takes issue with the argument that misrepresentations to the trial court

represent more serious misconduct.184 However, even if the Court determines that Plaintiff’s

statements to the media were protected speech, Defendants can still show as a matter of law that

the County would have terminated Plaintiff due to the misrepresentations he made to the court.

First, as noted previously, the County took issue with multiple misrepresentations Plaintiff made

to the trial court.185 Furthermore, as an attorney, Plaintiff had an obligation to be honest in his

representation, and took an oath to that effect upon admittance to practice law in the State of

Utah.186 Because of this, a misrepresentation made to the Court or in the course of an attorney’s

representation is a serious matter. Furthermore, the misrepresentations considered by the County

were repeated across different proceedings, and a finding that one misrepresentation might be

protected does not change or lessen the effect of the other misrepresentations that were made,

which were enough to warrant termination. For these reasons, as well as those addressed in

Defendants’ Amended Motion, the Court can find that the County would have terminated

Plaintiff’s contract as a matter of law, even in the absence of any protected conduct.

183
    Plaintiff’s Opp., p. 25
184
    Id. at 24-25.
185
    Defendants’ Motion, p. 10-11.
186
    Utah Judicial Code of Judicial Administration, Ch 13:Rules of Professional Conduct,
Preamble: A Lawyer’s Responsibilities, ¶ 1.

                                                  22
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 46 of 54




II.    PLAINTIFF CANNOT SHOW A CIVIL CONSPIRACY

       Plaintiff argues that a meeting of the minds occurred because the Commissioners decided

together to terminate Plaintiff’s contract.187 This argument confuses a decision by the

Commissioners, with the standard required to show that the conspirators had a meeting of the

minds. The Tenth Circuit clarified that in order to show a meeting of the minds under § 1985, the

defendants must have “agreed specifically to deter [plaintiff]’s attendance in court or to injure

him as a result of his attendance in court.”188 To meet this standard, Plaintiff must show more

than a decision to terminate his contract, it requires that he show that the Commissioners had

agreed to act to deter Plaintiff’s attendance in court, specifically, or to injure him because of his

attendance. An agreement alone is not enough, it must be an agreement to specifically deter or

injure an individual. The evidence is undisputed that the Commissioner’s intended only to

terminate Plaintiff’s contract; there is no evidence of an unsavory agreement, or any action taken

by the County to deter Plaintiff from attending court or injure him for having done so.

       Further, Plaintiff claims that the County’s efforts to process his requests for payment is

not evidence against a civil conspiracy. What Plaintiff fails to provide, however, is any sort of

fact or evidence to show that the County intended to injury or intimidate Plaintiff in the manner

required by the statute. Under § 1895(2), “a claim fails when the complaint does not allege either

that the defendant's actions in some way were designed to intimidate or deter the plaintiff from

appearing in a judicial proceeding.”189 Plaintiff has provided no more than conjecture of a

conspiracy, and at this stage of litigation, more is required. Plaintiff has not marshalled the


187
    Plaintiff’s Opp., p. 26.
188
    Hogan v. Winder, 762 F.3d 1096, 1114 (10th Cir. 2014).
189
    Id.

                                                  23
       Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 47 of 54




evidence or shown facts which would support an inference of the essential elements of this

claim, and it should be dismissed as a matter of law.

III.    DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

        A.      Plaintiff’s Has not Shown the His Rights Were Clearly Established

        Once a defendant asserts a qualified immunity defense, “the burden shifts to the

plaintiff.”190 Plaintiff must show that: “(1) the individual Defendants violated [Plaintiff’s]

constitutional rights, and that (2) those rights were clearly established at the time of the alleged

violation.”191 “If the plaintiff does not satisfy either portion of the two-pronged test, the Court

must grant the defendant qualified immunity.”192 A “clearly established right is one that is

sufficiently clear that every reasonable official would have understood that what he is doing

violates that right.”193 While the courts do not require “a case directly on point . . . existing

precedent must have placed the statutory or constitutional question beyond debate.”194 Finally,

the Supreme Court has “repeatedly told lower courts not to define clearly established law at a

high level of generality”195 as doing so “avoids the crucial question of whether the official acted

reasonably in the particular circumstances.”196




190
    Verdecia v. Adams, 327 F.3d 1171, 1174 (10th Cir. 2003) (citations and quotations omitted).
191
    Butler, 920 F.3d at 655.
192
    Verdecia, 327 F.3d at 1174 (citations omitted).
193
    Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quotations and citations omitted).
194
    Id.
195
    Cummings v. Dean, 913 F.3d 1227, 1239 (10th Cir. 2019) (quotations omitted, citing Ashcroft
v. al-Kidd, 563 U.S. 731, 735 (2011)).
196
    Id. at 1240 (emphasis in original, quotations omitted, citing Plumhoff v. Rickard, 572 U.S.
765, 779 (2014)).

                                                  24
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 48 of 54




       To dispute the County’s claim of qualified immunity, Plaintiff reiterates his argument

that his speech did not occur pursuant to his official duties.197 These arguments, which are

addressed in section I(A)(2), above, fail to demonstrate that their is a genuine disputes of

material fact that his statements were not made pursuant to his official duties.198

       In addition, these claims mischaracterize Defendants’ arguments and fail to address the

key question under qualified immunity: whether Plaintiff’s rights were clearly established at the

time. The County does not argue that Garcetti displaced protection of the rights of independent

contractor, but Plaintiff errs in declaring that “Garcetti did not alter the First Amendment

analysis in the context of public employment” and that the analysis of contractor’s claims is not

different following Garcetti.199 As noted by the Tenth Circuit, Garcetti “profoundly alter[ed]

how courts review First Amendment retaliation claims.”200 In particular, the courts were told to

first analyze whether the speech occurred pursuant to the employee’s official duties. While

Garcetti clarified how speech by public employees would be analyzed for protection under the

First Amendment, neither that court, nor its progeny, have addressed the question presented here.

The caselaw states that “[i]ndependent government contractors are similar in most relevant

respects to government employees,” and concluded “that the same form of balancing analysis




197
    Plaintiff’s Opp., p. 29.
198
    Plaintiff’s cites to Casey, 473 F.3d at 1332, and to Thomas, 548 F.3d at 1324, relating to his
claim that his statements to the Court were outside of the chain command. Plaintiff also cites to
Worley v. Bd. of Cty. Comm'rs of Park Cty., 44 F. App'x 892 (10th Cir. 2002), and Conaway v.
Smith, 853 F.2d 789 (10th Cir. 1988), regarding reports of malfeasance, impropriety, etc. Both
arguments are addressed in section I(A)(2), above, however, Conaway and Worley were decided
prior to Garcetti, and are not dispositive, as they lack the official duties inquiry.
199
    Plaintiff’s Opp., pp. 28-29.
200
    Casey, 473 F.3d at 1325.

                                                 25
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 49 of 54




should apply to each”201 However, those cases note that independent contractors are different

from public employees in some respects, stating that the balancing test must be “adjusted to

weigh the government’s interests as contractor rather than as employer.”202 That difference,

which has not been addressed by this circuit, may be at issue here.

       Plaintiff is correct that after Garcetti the Tenth Circuit has continued to apply the

Supreme Court’s holding in Umbehr, and the County does not dispute that under Umbehr that

the same form of balancing would be applied in both cases for claims of retaliation under the

First Amendment.203 However, to the extent that the court finds that the first inquiry under

Garcetti, whether Plaintiff statements’ occurred pursuant to his official duties, applies differently

to Plaintiff as an independent contractor than if he were an employee, such a precedent has not

been clearly established. In other words, Plaintiff’s statements, if made as an employee, would

not have been protected, as noted in the central analysis in Garcetti.204 This is further supported

by Pickering’s precedent where courts have overwhelmingly treated employees and independent

contractors similarly. Therefore, if the Court determines that Plaintiff’s speech merits First

Amendment protection, it would be a departure from the similar treatment afforded to employees

and contractors in the past. Such a ruling would also indicate that the law had not been clearly

established and the County did not have notice of how to act in these particular circumstances.

       Moreover, Plaintiff fails to meet his burden to show existing precedent that places the

constitutional question beyond debate. While Plaintiff cites to several cases to support his


201
    Umbehr, 518 U.S. at 684–85.
202
    Glover v. Mabrey, 384 F. App'x 763, 769 (10th Cir. 2010) (quotations omitted, citing
Umbehr, 518 U.S. at 673).
203
    Umbehr, 518 U.S. at 685.
204
    Garcetti 547 U.S. at 413-423; see also Defendants’ Motion, pp. 2-5.

                                                 26
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 50 of 54




(undisputed) claim that Umbehr continues as good law after Garcetti, none of those cases

support his contention that contractor First Amendment retaliation claims have been addressed

under Garcetti. For instance, Plaintiff cites to Planned Parenthood Ass'n of Utah v. Herbert,

while that case cites Umbehr, it does not address First Amendment retaliation or apply the

Garcetti/Pickering analysis.205 Plaintiff’s reference to Glover v. Mabrey also fails to add support

as it does not address the Garcetti inquiry either.206 In a footnote, the court acknowledges the

recently changed the analysis for determining if a public employee’s speech is protected under

the First Amendment in Garcetti, but also states that the Supreme Court has not yet spoken “on

whether or how this modification may affect the analysis in the context of an independent

contractor.”207 The court also notes that as the plaintiff’s criticism of ODOT was not pursuant to

his official duties, the court did not apply the inquiry added under Garcetti.208 Consequently,

Plaintiff cannot demonstrate clear precedent to show how the Garcetti/Pickering analysis should

be applied in the context of a First Amendment retaliation claim brought by an independent

contractor, either generally, or in these particular circumstances. As Plaintiff cannot show that

his rights were clearly established, Defendants are entitled to qualified immunity.

       B.      Plaintiff’s Claims for Equitable Relief Fail as Matter of Law.

       Plaintiff claims that qualified immunity does not apply to declaratory and injunctive

relief.209 While Defendants do not dispute that claim, it is important to note that Plaintiff has not


205
    828 F.3d 1245 (10th Cir. 2016). Plaintiff also cites to Hogan v. Utah Telecomm. Open
Infrastructure Agency, 566 F. App'x 636 (10th Cir. 2014), (Umbehr is mentioned, but the court
applies the Garcetti/Pickering analysis regarding a public employee, not a contractor).
206
     384 F. App'x 763 (10th Cir. 2010).
207
    Id. at 769, n. 4.
208
    Id.
209
    Plaintiff’s Opp., p. 27.

                                                 27
      Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 51 of 54




established standing as to his declaratory judgment and injunctive relief claims, and those claims

should also be dismissed. To establish Article III standing, “a plaintiff must show (1) an injury in

fact, (2) a sufficient causal connection between the injury and the conduct complained of, and (3)

a likelihood that the injury will be redressed by a favorable decision.”210 In a case requesting

injunctive relief, the Supreme Court has held that an “[a]bstract injury is not enough” the

plaintiff must show that “he has sustained or is immediately in danger of sustaining some direct

injury as the result of the challenged official conduct and the injury or threat of injury must be

both real and immediate, not conjectural or hypothetical.”211 Furthermore, even in cases where

the plaintiff has suffered from unconstitutional practices previously, “past exposure to illegal

conduct does not in itself show a present case or controversy regarding injunctive relief if

unaccompanied by any continuing, present adverse effects.”212 Finally, redressability requires

that a party “show that a favorable court judgment is likely to relieve the party's injury.”213

       Here, Plaintiff cannot show the first or third prong of the required analysis, and his claims

of declaratory and injunctive relief must be dismissed. First, there is no dispute that Plaintiff is

not in danger of continuing, present adverse effects from the County. Plaintiff’s alleged harm

occurred in the past, and as he is no longer in a contractual relationship with the County, there is

no danger of ongoing harm or a continuing threat. Without an immediate injury, he does not have

standing for such a claim. Similarly, Plaintiff is not currently in a position threatened by an

alleged unconstitutional practice by the County, and any possibility that he might be in such a


210
    Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157–58 (2014) (citations and quotations
omitted).
211
    City of Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983) (citations and quotations omitted).
212
    Id. at 201.
213
    City of Hugo v. Nichols (Two Cases), 656 F.3d 1251, 1264 (10th Cir. 2011).

                                                  28
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 52 of 54




position in the future would be pure speculation or strictly hypothetical. Because of this, a

declaratory order by the Court will be of no effect to his current situation.

        For these reasons, Plaintiff cannot show injury or redressability and therefore cannot

demonstrate standing on his claims for declaratory and injunctive relief. As Plaintiff does not

have standing for those claims, Defendants respectfully request that his declaratory and

injunctive relief claims be dismissed.

                                           CONCLUSION

        As noted above, Defendants can show as a matter of law that Plaintiff’s statements were

made pursuant to his official duties, and they are not protected under the First Amendment. Even

if the Court determines that some of Plaintiff’s statements are protected, there is no genuine

dispute of material fact that the Garcetti/Pickering analysis weighs against protection of

Plaintiff’s speech. Furthermore, Defendants have failed to raise sufficient facts to show an

inference supporting any element of his Civil Conspiracy claim. In addition, if the Court finds a

constitutional violation, Defendants have shown that Plaintiff’s rights were not clearly

established at the time of his termination, and Defendants are entitled to qualified immunity.

Finally, as Plaintiff cannot show the elements of injury and redressability under the three-prong

test for Article III standing, his claims for declaratory and injunctive relief fail as a matter of law.

For all these reasons, Defendants respectfully request that the Court grant their motion for

summary judgment and dismiss Plaintiff’s claims with prejudice.




                                                  29
Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 53 of 54




 DATED this 18th day of November, 2019.

                                  STRONG & HANNI


                                  /s/ Matt Harrison
                                  Kristin A. VanOrman
                                  Matt Harrison
                                  Attorneys for Defendants Weber County,
                                  James H. Harvey, Kerry W. Gibson, and
                                  Charles J. Ebert




                                    30
     Case 1:18-cv-00015-HCN-EJF Document 42 Filed 11/18/19 Page 54 of 54




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of November, 2019, I did cause a true and

correct copy of the foregoing DEFENDANTS’ REPLY IN SUPPORT OF DEFENDANTS’S

AMENDED MOTION FOR SUMMARY JUDGMENT to be served via email, upon the

following:

             Karra J. Porter
             J.D. Lauritzen
             CHRISTENSEN & JENSEN
             257 East 200 South, Suite 1100
             Salt Lake City, UT 84111
             karra.porter@chrisjen.com
             jd.lauritzen@chrisjen.com


                                                     /s/ Jennifer L. Blazek




                                              31
